DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8, 10-11 and 17 of U.S. Patent No. 10381320, herein ‘320.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application and patent describe substantially similar Ag bonding wires.
	Regarding Instant claim 1, the limitations are met by claims 1-2 and 17 of ‘320 with overlapping compositions and ranges.  The limitations of instant claim 2 are met by claim 6 of ‘320 with overlapping ranges.  The limitations of instant claim 3 are met by claims 10 and 14 of ‘320 with overlapping ranges.  The limitations of instant claims 4 and 6-8 are met by claims 3 and 8 of ‘320 with overlapping ranges and compositions.  The limitations of instant claim 5 are met by claims 6 and 11 of ‘320 with overlapping ranges.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “at ppm” used in the claim is unclear.  It is unclear if “at ppm” means the material is present at the ppm level or if “at ppm” is meant to imply the amount is in atomic ppm versus mass ppm.  Claims 4 and 6-8 also use the phrase “at ppm” and thus are also unclear. If the “at” is meant to represent atomic percent, it is suggested to change the phase to “at. ppm”  or “at % ppm” or “at. % ppm”.  If the amount in meant to only be ppm, it is suggested to remove “at”.
Dependent claims 2-3 and 5 are rejected for the same reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2018/0374816 A1) [IDS dated 01/20/2022], herein Oda.

In regards to claims 1 and 4, Oda teaches a bonding wire for a semiconductor device mainly comprising Ag [Abstract, 0016, claim 8].  The Ag wire comprises one or more of Be, B, P, Ca, Y, La, and Ce in a total amount of 0.031 at% to 0.180 at%.  This overlaps the claimed range of B or P or Ca [Abstract, 0016, 0025, 0028].  The wire further comprises one or more of In, Ga, and Cd in a total of 0.05 at % to 5.00 at %, and having a balance of Ag and unavoidable impurities [Abstract, 0016, 0025, 0034].  This overlaps the claimed ranges of In and Ga.  The wire further comprises one or more of Ni, Cu, Rh, Pd, Pt, and Au in a total of 0.01 at % to 5.00 at % [Abstract, 0016, 0025, 0037].  This overlaps the claimed ranges of Pd and Pt.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Oda discloses the Ag bonding wire that overlaps the presently claimed Ag bonding wire, including a composition including B or P or Ca; In or Ga and Pt or Pd, it therefore would be obvious to one of ordinary skill in the art, to use the Ag bonding wire, which is both disclosed by Oda and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 2, Oda further teaches wherein when measuring the crystal direction in the wire axial direction at the cross-section parallel to the wire axis, including the wire axis, of the bonding wire, the abundance ratio of the <100> crystal direction where the angular difference with respect to the wire axial direction of the bonding wire is 15 degrees or less is, by area ratio, 30% to 100% [0023].  This overlaps the claimed range.

In regards to claims 3 and 5, Oda teaches the limitations of claims 1 and 2 as set forth above.  Oda further teaches the average crystal grain size in the cross - section vertical to the wire axis of the bonding wire being 0.2 µm to 3.5 µm [0050].  This overlaps the claimed range.

In regards to claims 6-8, Oda teaches the limitations of claims 2-3 and 5 as set forth above.  Oda further teaches Ag wire comprises one or more of Be, B, P, Ca, Y, La, and Ce in a total amount of 0.031 at% to 0.180 at%.  This overlaps the claimed range of B or P or Ca [Abstract, 0016, 0025, 0028].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Ag bonding wire comprising In or Ga and Pt or Pd including: Terashima et al. (US 2009/0072399 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784